 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     PAUL D. RIDDLE
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Paul_Riddle@fd.org
 6
     Attorney for Angelo Taylor
 7
 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                            Case No. 2:18-cr-00321-JAD-NJK
11
                    Plaintiff,                            STIPULATION TO CONTINUE
12
                                                          MOTION DEADLINES
            v.
13                                                        (Third Request)
     ANGELO TAYLOR,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Allison Reese, Assistant United States Attorney, counsel
18
     for the United States of America, and Rene L. Valladares, Federal Public Defender, and Paul
19
     D. Riddle, Assistant Federal Public Defender, counsel for Angelo Taylor, that the pretrial
20
     motion deadline be continued two weeks.
21
            IT IS FURTHER STIPULATED AND AGREED, that the parties herein shall have to
22
     and including May 21, 2019, to file any and all pretrial motions and notices of defense.
23
            IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
24
     shall have to and including June 4, 2019, to file any and all responsive pleadings.
25
            IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
26
     shall have to and including June 11, 2019, to file any and all replies to dispositive motions.
 1           The Stipulation is entered into for the following reasons:
 2           1.      The government recently superseded the indictment in Mr. Taylor’s case.
 3   Defense counsel needs additional time to complete investigations and determine whether
 4   motions should be filed, and if so, to prepare and file the motions.
 5           2.      The defendant is incarcerated and does not object to the continuance.
 6           3.      The parties agree to the continuance.
 7           4.      The additional time requested herein is not sought for purposes of delay, but
 8   merely to allow counsel for defendant sufficient time within which to be able to effectively and
 9   complete investigation of the discovery materials provided.
10           5.      Additionally, denial of this request for continuance could result in a miscarriage
11   of justice.
12           This is the third stipulation to continue filed herein.
13           DATED this 8th day of May, 2019.
14    RENE L. VALLADARES                                NICHOLAS A. TRUTANICH
      Federal Public Defender                           United States Attorney
15
16       /s/ Paul D. Riddle                               /s/ Allison Reese
      By_____________________________                   By_____________________________
17
      PAUL D. RIDDLE                                    ALLISON REESE
18    Assistant Federal Public Defender                 Assistant United States Attorney

19
20
21
22
23
24
25
26
                                                        2
 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                            Case No. 2:18-cr-321-JAD-NJK
 4
                    Plaintiff,                            FINDINGS OF FACT, CONCLUSIONS
 5
                                                          OF LAW AND ORDER
             v.
 6
     ANGELO TAYLOR,
 7
                    Defendant.
 8
 9
10                                       FINDINGS OF FACT
11           Based on the pending Stipulation of counsel, and good cause appearing therefore, the
12   Court finds that:
13           1.     The government recently superseded the indictment in Mr. Taylor’s case.
14   Defense counsel needs additional time to complete investigations and determine whether
15   motions should be filed, and if so, to prepare and file the motions.
16           2.     The defendant is incarcerated and does not object to the continuance.
17           3.     The parties agree to the continuance.
18           4.     The additional time requested herein is not sought for purposes of delay, but
19   merely to allow counsel for defendant sufficient time within which to be able to effectively and
20   complete investigation of the discovery materials provided.
21           5.     Additionally, denial of this request for continuance could result in a miscarriage
22   of justice.
23   ///
24   ///
25
26
                                                      3
 1                                               ORDER

 2           IT IS THEREFORE ORDERED that the parties herein shall have to and including May
 3   21, 2019 to file any and all pretrial motions and notice of defense.
 4           IT IS FURTHER ORDERED that the parties shall have to and including June 4, 2019
 5   to file any and all responses.
 6           IT IS FURTHER ORDERED that the parties shall have to and including June 11, 2019
 7   to file any and all replies.
 8   DATED this 15th
         DATED    thisday
                       ____ofday
                              May,  2019.2019.
                                 of May,
 9
10                                                 UNITED STATES DISTRICT JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      4
